Citation Nr: 0714666	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from August 1996 to 
May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In May 2006, the Board issued a decision wherein, among other 
things, it remanded the above claims for further development.  
Specifically, the Board requested that the veteran be 
scheduled for a VA orthopedic examination.  The examiner was 
to document any current diagnoses concerning the veteran's 
knees and provide an opinion as to whether any current knee 
disability was related to the veteran's active military 
service.  In part, the VA examination was necessary because a 
previous VA examination in July 2002 did not provide a clear 
diagnosis or a nexus opinion.

The Board notes that when entitlement to a benefit cannot be 
established without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2006).  
Examples of good cause include the illness or hospitalization 
of the claimant and the death of an immediate family member.  
38 C.F.R. § 3.655(a).

In this case, the remanded claims were handled by the Appeals 
Management Center (AMC).  In a February 2007 supplemental 
statement of the case, the AMC determined that it had 
scheduled the veteran for an examination in accordance the 
Board's remand and that the veteran had failed to report to 
the examination without good cause.  The AMC found that the 
veteran's claims should continue to be denied, based on the 
evidence of record, and in accordance with § 3.655.

After a review of the record subsequent to the May 2006 
remand, the Board cannot conclude that the veteran was 
provided with an opportunity to attend a scheduled VA 
examination.  In September 2006, the veteran was notified by 
letter that a VA Medical Center (VAMC) would be scheduling 
him for an examination in connection with his appeal.  An 
examination inquiry report from the VAMC in Augusta, Georgia, 
reveals that an examination was requested on four occasions 
by the AMC after the September 2006 letter was sent to the 
veteran.  However, there is insufficient evidence in the file 
as to whether the veteran was adequately notified of any of 
these prospective examinations.  The only notification letter 
in the file is for a January 11, 2007, orthopedic examination 
at the Augusta VAMC.  The notation "FTR" is handwritten on 
a copy of the letter that does not include a date stamp.  
Perplexingly, the notice letter is dated January 24, 2007, 
after the date of the examination.  There are no statements 
or correspondence of record from either the veteran or his 
representative following the Board's remand.  Additionally, 
earlier requests for the scheduling of examinations appear to 
have been cancelled by the medical administrative service 
because the wrong address for the veteran was used, or 
because no notice was sent.  

Given these circumstances, the Board does not find that the 
failure to report provisions of § 3.655 are for application.  
Although it appears that at least one VA examination was 
scheduled, which the veteran did not attend, § 3.655 
presupposes that a claimant was made aware of the scheduled 
examination in the first place.  Here, there is no indication 
in the claims file that the veteran was adequately notified, 
or notified at all for that matter, of the first three 
requested examinations.  Regarding the January 11, 2007, 
examination, the notice letter appears to be dated 13 days 
after the examination was to take place.  Even assuming 
"FTR" represents the term "failed to report," as noted on 
the letter, a veteran should not be held accountable for his 
inability to attend an examination scheduled before the 
notification letter was prepared.  

In light of the inconsistencies surrounding the notification 
and scheduling of an examination, and the importance of an 
examination to the veteran in substantiating his claims, the 
Board finds that further remand is necessary.  See also 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance).

Thus, the veteran should be scheduled for another VA 
orthopedic examination.  A medical opinion to ascertain the 
likelihood that he has a knee disability that is attributable 
to military service should also be requested.  The veteran 
needs to be adequately notified in advance of any scheduled 
examination.  The veteran is hereby advised that failure to 
appear for an examination as requested, and without good 
cause, could adversely affect his claim, to include denial.  
See 38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule a VA orthopedic examination 
to determine the nature of any current 
knee disability.  The entire claims file, 
to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner designated to 
examine the veteran.  All necessary tests 
and studies, including range of motion 
studies should be conducted.  The 
examination report should reflect 
consideration of the veteran's medical 
history, service medical records, current 
complaints, and other assertions.  Based 
upon review of the evidence and the 
physical examination, the examiner should 
render an opinion as to whether the 
veteran has any current knee disability 
and whether it is as likely as not that 
such disability had its onset in or is 
otherwise traceable to military service.  
Diagnoses and medical nexus opinions 
should be provided as to each knee and 
with respect to each disability found.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  After the requested 
development has been completed, the 
examination report should be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655.  If the 
veteran fails to report to the scheduled 
examination, all examination requests, 
notification letters, correspondence, 
documented telephone communications, and 
failure to report statements from the 
VAMC, should be associated with the 
claims file.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

